STATEMENT OF ADDITIONAL INFORMATION November 6, 2008 THE FAIRHOLME FUND (the “Fund”) the sole Series of FAIRHOLME FUNDS, INC. (the “Company”) 4400 Biscayne Blvd. Miami, FL TELEPHONE: 1-866-202-2263 Website: www.fairholmefunds.com This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the Fund’s Prospectus dated July 22, 2008 (the “Prospectus”).Audited financial statements for the fiscal year ended November 30, 2007 are included in the Fund’s Annual Report to shareholders.The Annual Report is incorporated into this SAI by reference.You may obtain a copy of the Prospectus and shareholder reports, free of charge, by writing to Fairholme Funds, Inc. c/o U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), P.O. Box 701, Milwaukee, WI 53201-0701, by calling Fund Shareholder Servicing (“Shareholder Services”) toll free at 1-866-202-2263, or by downloading from the Fund’s website: www.fairholmefunds.com. TABLE OF CONTENTS Page THE FUND'S INVESTMENT POLICIES AND SECURITIES OPTIONS 3 DISCLOSURE OF PORTFOLIO HOLDINGS 10 INVESTMENT RESTRICTIONS 11 INVESTMENT MANAGER 12 THE INVESTMENT MANAGEMENT AGREEMENT 16 DIRECTORS AND OFFICERS 18 AUDIT COMMITTEE 20 NOMINATING AND CORPORATE GOVERNANCE COMMITTEE 20 PROXY VOTING COMMITTEE 21 COMPENSATION 21 DIRECTOR OWNERSHIP OF FUND SHARES 22 CONTROL PERSONS AND SHAREHOLDERS OWNING IN EXCESS OF 5% OF FUND SHARES 22 PURCHASING AND REDEEMING SHARES 23 TAX INFORMATION 24 PORTFOLIO TRANSACTIONS 27 PERSONAL TRADING BY THE PORTFOLIO MANAGERS AND OTHER INSIDERS 28 CUSTODIAN 28 TRANSFER AGENT 28 ADMINISTRATOR 28 DISTRIBUTOR 29 OTHER SERVICES 29 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 29 GENERAL INFORMATION 29 PROXY VOTING POLICIES AND PROCEDURES 30 FINANCIAL STATEMENTS 30 APPENDIX A - PROXY VOTING POLICY OF FAIRHOLME FUNDS, INC. 31 2 THE FUND'S INVESTMENT POLICIES AND SECURITIES OPTIONS The Fund’s investment objective and the manner in which the Fund pursues its investment objective are generally discussed in the Prospectus.This section provides additional information concerning the Fund's investment policies as well as strategies the Fund may use that are not part of the Fund's primary investment strategies. This section also describes additional risks associated with investing in the Fund. The Fund is a non-diversified, open-end investment company, which means that the Fund can concentrate its investments in a smaller number of companies than a diversified fund. The Fund’s principal investment strategies are described in the Prospectus. The Fund may invest in a variety of other securities.The other types of securities in which the Fund may invest are listed below, along with any restrictions on such investments, and, where necessary, a brief discussion of risks unique to the particular type of security. SPECIAL SITUATIONS.From time to time, the Fund intends to invest in special situations, which may involve purchases of securities, including but not limited to, equity securities, non-investment grade debt securities and securities of companies that are in default.A special situation arises when, in the opinion of Fairholme Capital Management, L.L.C., the Fund’s investment adviser (the “Manager”), the securities of a company will, within a reasonably estimated time, appreciate in value due to company specific developments that are independent of general business or market conditions.Such developments and situations include, but are not limited to, liquidations, reorganizations, recapitalizations or mergers, material litigation, technological breakthroughs, and new management or management policies.Although large and well-known companies may be involved, special situations often involve greater risk than is found in the normal course of investing.See “CREDIT RISK,” “INTEREST RATE RISK” and “INVESTMENT IN HIGH YIELD SECURITIES” below for a description of the risks of investing in debt and other fixed-income securities. FOREIGN (NON-U.S.) SECURITIES.The Fund may invest in securities of non-U.S. companies, including but not limited to, depository receipts and similar equity securities, corporate debt securities and short-term debt obligations of foreign governments and other foreign money-market instruments.Short-term debt obligations of foreign governments will generally have a maturity of six months or less and a credit rating of “A” or better by Standard & Poor’s (“S&P”) or a similar rating by another nationally recognized statistical rating organization (“NRSRO”).Other debt securities of non-U.S. companies may be purchased without regard to NRSRO ratings and would generally fall under the category of “special situations.”See “CREDIT RISK,” “INTEREST RATE RISK” and “INVESTMENT IN HIGH YIELD SECURITIES” below for a description of the risks of investing in debt and other fixed-income securities. 3 Investments in foreign companies involve certain risks not typically associated with investing in domestic companies.An investment in a foreign company may be affected by changes in currency rates and in exchange control regulations.There may be less publicly available information about a foreign company than about a domestic company, because foreign companies may not be subject to the same degree of regulation as U.S. companies.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards. Dividends and interest on foreign securities may be subject to foreign withholding taxes.Such taxes may reduce the net return to Fund shareholders.Foreign securities are often denominated in a currency other than the U.S. dollar.Accordingly, the Fund will be subject to the risks associated with fluctuations in currency values.Although the Fund will only invest in foreign issuers that are domiciled in nations considered to have stable and friendly governments, there is the possibility of expropriation, confiscation, taxation, currency blockage, or political or social instability that could negatively affect the Fund. PREFERRED STOCK.The Fund may invest in shares of preferred stock.Preferred shares generally pay dividends at a specified rate and generally have preference over common shares in the payments of dividends and the liquidation of an issuer's assets.Dividends on preferred shares are generally payable at the discretion of the issuer's board of directors.Accordingly, shareholders may suffer a loss of value if dividends are not paid.The market prices of preferred shares are also sensitive to changes in interest rates and in the issuer's creditworthiness.Accordingly, shareholders may experience a loss of value due to adverse interest rate movements or a decline in the issuer's credit rating. CONVERTIBLE SECURITIES.Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock and/or other securities that also provide an opportunity for equity participation.These securities are generally convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security).As with other fixed income securities, the price of a convertible security to some extent varies inversely with interest rates.While providing a fixed-income stream (generally higher in yield than the income derivable from a common stock but lower than that afforded by a non-convertible debt security), a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible.As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock.When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of the value of the underlying common stock.To obtain such a higher yield, the Fund may be required to pay for a convertible security an amount in excess of the value of the underlying common stock.Common stock acquired by the Fund upon conversion of a convertible security will generally be held for so long as such stocks are anticipated to provide the Fund with opportunities that are consistent with the Fund's investment objective and policies. 4 DEBT SECURITIES.The Fund may invest in corporate and U.S. Government debt securities.Corporate debt securities include, but are not limited to, debt obligations offered by public or private corporations either registered or unregistered.The market value of such securities may fluctuate in response to interest rates and the creditworthiness of the issuer.The Fund may invest in debt securities that are non-investment grade or are in default in accordance with the “Special Situations” paragraph above. U.S.
